DETAILED ACTION
This is in response to the Amendment filed 9/7/2022 wherein claims 5, 8, 10, and 13 have been canceled and claims 1-4, 6-7, 9, 11-12, and 14-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “helicopter blades” (Claim 3) and the “propeller” (Claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims “passing air sequentially across a core compressor, a core combustor, a core turbine, and the power turbine” (Claim 9, lines 14-15). Applicant’s specification and drawings do not describe or show air passing across a core combustor, core turbine, or power turbine. Applicant’s specification describes that air is pressurized in a compressor and then mixed with fuel and ignited in a combustor, wherein the hot combustion gases generated from the combustor is sent to the turbine section (see Paragraph 00010 of Applicant’s specification). Therefore, the claims contain subject matter (passing of air across combustor and turbines) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.
Claims 11-12 and 14-20 are rejected for the same reasons above based on their dependency to claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of McKenna (US 5,119,624), Jendrix et al. (US 2016/0319681), and Moniz et al. (US 2018/0171877).
Regarding Independent Claim 1, Plante teaches (Figures 1-3) a gas turbine engine (10) for an aircraft (Paragraphs 0011 and 0013) having:
a core gas path (the flowpath through 14a, 15, 14b; see Figure 1) extending sequentially across a core compressor (14a), a core combustor (15), a core turbine (14b), and a power turbine (12b);
a boost gas path (the path from 13 to 24; see Figure 1) extending from at least one air intake (13) to an air inlet (see Figure 1) of the core compressor (14a), the boost gas path (the path from 13 to 24) having a non-annular conduit (see Figure 1) radially offset (see Figure 1) from the core gas path (the flowpath through 14a, 15, 14b; see Figure 1) relative to a rotation axis (see the dashed CL line in Figure 1) of the core compressor (14a);
a boost compressor (12a) in the boost gas path (the path from 13 to 24; see Figure 1); and
wherein the power turbine (12b) downstream of (see Figures 1-3) the core turbine (14b) in the core gas path (the flowpath through 14a, 15, 14b; see Figure 1), wherein the power turbine (12b) and a propeller (16) is driven when combustion gases flow from the core turbine (14b), and the power turbine (12b) is in driving engagement with a power shaft (12c; see Figures 1-3) for driving the boost compressor (12a).
Plante does not teach a bypass gas path extending from at least one air intake to the core compressor, the bypass gas path being a non-annular conduit radially offset from the core gas path relative to a rotation axis of the core compressor and a bypass valve operable to selectively open and close the bypass gas path, the bypass valve having a closed configuration in which air flows through the boost compressor during takeoff of the aircraft and an open configuration in which the air bypasses the boost compressor during cruise of the aircraft, wherein the power turbine is driven in both the bypass valve open configuration and the bypass valve closed configuration.
McKenna teaches (Figures 1-2) a gas turbine engine (10) having a core gas path (through 12, 16, 20), a boost gas path (the path from 34 to 36), and a bypass gas path (from 11 to 12) extending from at least one air intake (11) to a core compressor (at 12), the bypass gas path (from 11 to 12) being a non-annular conduit (at 11a or 11b) radially offset from (see Figure 1) the core gas path (through 12, 16, 20) relative to a rotation axis (at 22; see Figure 1) of the core compressor (12), wherein the engine operates at a first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere while bypassing a boost compressor (32; see Figure 1 and Column 2, lines 7-14) and wherein the engine operates at a second power level (a boosted power level; see Colum 3, lines 40-45 and Column 4, lines 3-24) that conveys air to the engine core (12, 16, 20) from the atmosphere (from 34) while increasing pressure of the air at a location upstream (see Figure 1 and Column 4, lines 3-11) of the engine core (12, 16, 20) with a boost compressor (32; see Column 3, lines 54-69), such that during operation at the second power level (the boosted power level; see Column 3, lines 40-45 and Column 4, lines 3-24) the air is conveyed through the boost path (the path from 34 to 36; see Column 2, lines 7-14) and during operation at the first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) the intake air is conveyed through the bypass gas path (from 11 to 12; see Figure 1 and Column 2, lines 7-14). Jendrix teaches that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007 of Jendrix).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante to include the bypass gas path extending from at least one air intake to the core compressor, the bypass gas path being a non-annular conduit radially offset from the core gas path relative to a rotation axis of the core compressor and operable to have air flow through the boost compressor during a boosted power level such as aircraft engine takeoff and operable to have air bypass the boost compressor during a low power level suitable for cruise conditions, as taught by McKenna and Jendrix, in order to provide a first mode of operation that allows for steady state low power applications, such as cruise, and a second mode of operation that allows for a large and rapid boost in power output, such as takeoff (see Column 3, lines 32-45 and Column 4, lines 3-24of McKenna and Paragraph 0007 of Jendrix). Plante in view of McKenna does not teach a bypass valve operable to selectively open and close the bypass gas path, the bypass valve having an closed configuration in which air flows through the boost compressor during a high power operating condition and an open configuration in which the air bypasses the boost compressor during a lower power operating condition, wherein a power turbine is driven in both the bypass valve open configuration and the bypass valve closed configuration.
Moniz teaches (Figures 1-5) a gas turbine engine (100) having a core gas path (the path through 122, 124, 126), a boost gas path (the path from 114 through 400; see Figures 1-2), and a bypass gas path (the path from 114 through 180; see Figures 1-2), wherein the bypass gas path (the path from 114 through 180) extends from at least one air intake (at 114) to the core compressor (122) and is a non-annular conduit (see Figures 1-2) radially offset from (see Figures 1-2) the core gas path (the path through 122, 124, 126) relative to a rotation axis (112) of the core compressor (at 122) and a bypass valve (190) operable to selectively open (in position 192; see Figures 1-2) and close (in position 194; see Figures 1-2) the bypass gas path (the path from 114 through 180; see Figures 1-2), the bypass valve (190) having a closed configuration (in position 194, which closes duct 180) in which air (154) flows through the boost compressor (400) during a high power operating condition (see Paragraphs 0035-0036) and an open configuration (in position 192, which opens duct 180) in which the air (154) bypasses the boost compressor (400) during a lower power operating condition (see Paragraphs 0035-0036), wherein a power turbine (128) is driven in both (see Figure 1) the bypass valve open configuration (in position 192, which opens duct 180) and the bypass valve closed configuration (in position 194, which closes duct 180).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna and Jendrix to include a bypass valve operable to selectively open and close the bypass gas path, the bypass valve having a closed configuration in which air flows through the boost compressor during a high power operating condition and an open configuration in which the air bypasses the boost compressor during a lower power operating condition, wherein the power turbine is driven in both the bypass valve open configuration and the bypass valve closed configuration, as taught by Moniz, in order to selectively increase the power of the gas turbine system during high power conditions and increase efficiency during low power conditions (Paragraphs 0035-0036 of Moniz).
It is noted that the term “valve” is interpreted using Merriam Webster’ dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.
Regarding Claim 2, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) wherein the power turbine (12b) is drivingly connected (via 12c; see Figure 1 and Paragraph 0014) to a gearbox (20).
Regarding Claim 3, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) wherein the gas turbine engine (10) is a turboshaft engine (Paragraph 0013), further comprising helicopter blades (Paragraph 0013) drivingly connected to (via 12c; see Figure 1 and Paragraph 0014) the gearbox (20).
Regarding Claim 4, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) wherein the gas turbine engine (10) is a turboprop engine (see Figure 1), further comprising a propeller (16) drivingly connected to (via 12c, see Figure 1 and Paragraph 0014) the gearbox (20).

Regarding Independent Claim 9, Plante teaches (Figures 1-3) a method of operating an aircraft engine (10; see Figure 1 and Paragraph 0011) comprising:
operating an engine core (14a, 15, 14b) of the aircraft engine (10) including conveying air (from 13) to the engine core (14a, 15, 14b) via a boost gas path (the path from 13 to 24) from the atmosphere (see Figure 1 and Paragraph 0011) while increasing pressure of the air (from 13) at a location upstream (see Figure 1) of the engine core (14a, 15, 14b) with a boost compressor (12a) driven by a power turbine (12b), the boost gas path (the path from 13 to 24) being a first non-annular conduit (see Figure 1) radially offset from (see Figure 1) the engine core (14a, 15, 14b) relative to a rotation axis (see the dashed CL line in Figure 1) of the engine core (14a, 15, 14b), 
wherein operating the engine core (14a, 15, 14b) includes passing air sequentially (see Figures 1-3) across a core compressor (14a), a core combustor (15), a core turbine (14b), and a power turbine (12b), wherein the core turbine (14b) is configured to drive (via 14c) the core compressor (14a), during the operation of the engine core (14a, 15, 14b).
Plante does not teach operating an engine core of the aircraft engine at a takeoff power level and subsequent to the operating at the takeoff power level, operating the engine core of the aircraft engine at a cruise power level, wherein air is conveyed to the engine core via a bypass gas path bypassing the boost compressor, the bypass gas path being a second, non-annular conduit radially offset from the engine core relative to the rotation axis or operating an engine at a takeoff power level and subsequent to the operating at the takeoff power level, operating the engine core of the engine at a cruise power level, the operating at the cruise power level including conveying air to the engine core from the atmosphere while bypassing the boost compressor.
McKenna teaches (Figures 1-2) a gas turbine engine (10) having a core gas path (through 12, 16, 20), a boost gas path (the path from 34 to 36), wherein the engine operates at a first power level (a boosted power level; see Column 3, lines 40-45) that conveys air to the engine core (12, 16, 20) via a boost gas path (at 37) from the atmosphere (see Figures 1-2) while increasing pressure of the air at a location upstream (see Figure 1 and Column 4, lines 3-11) of the engine core (12, 16, 20) with a boost compressor (32, see Column 3, lines 54-69) driven by a power turbine (30), the boost gas path (at 37) being a first non-annular conduit (see Figures 1-2) radially offset from (see Figures 1-2) the engine core (12, 16, 20) relative to a rotation axis (at 22) of the engine core (12, 16, 20); and wherein the engine operates at a second power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere (see Figures 1-2) via a bypass gas path (at 11a or 11b) bypassing the boost compressor (32), the bypass gas path (at 11a or 11b) being a second non-annular conduit (see Figures 1-2) radially offset from (see Figures 1-2) the engine core (12, 16, 20) relative to the rotation axis (at 22). Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante to include operating an engine core of the aircraft engine at a takeoff power level and subsequent to the operating at the takeoff power level, operating the engine core of the aircraft engine at a cruise power level, wherein air is conveyed to the engine core via a bypass gas path bypassing the boost compressor, the bypass gas path being a second, non-annular conduit radially offset from the engine core relative to the rotation axis or operating an engine at a takeoff power level and subsequent to the operating at the takeoff power level, operating the engine core of the engine at a cruise power level, the operating at the cruise power level including conveying air to the engine core from the atmosphere while bypassing the boost compressor, as taught by McKenna and Jendrix, in order to provide a first mode of operation that allows for steady state low power applications, such as cruise, and a second mode of operation that allows for a large and rapid boost in power output, such as takeoff (see Column 3, lines 32-45 and Column 4, lines 3-24 of McKenna and Paragraph 0007 of Jendrix). Plante in view of McKenna and Jendrix does not teach that operating the engine core at a power level conveying air to the engine core via a boost gas path and a power level conveying air to the engine core via a bypass gas path includes passing air sequentially across a core compressor, a core combustor, a core turbine, and the power turbine.
Moniz teaches (Figures 1-5) a gas turbine engine (100) having a core gas path (the path through 122, 124, 126), a boost gas path (the path from 114 through 400; see Figures 1-2), and a bypass gas path (the path from 114 through 180; see Figures 1-2), wherein the bypass gas path (the path from 114 through 180) extends from at least one air intake (at 114) to the core compressor (122) and is a non-annular conduit (see Figures 1-2) radially offset from (see Figures 1-2) the core gas path (the path through 122, 124, 126) relative to a rotation axis (112) of the core compressor (at 122) and a bypass valve (190) operable to selectively open (in position 192; see Figures 1-2) and close (in position 194; see Figures 1-2) the bypass gas path (the path from 114 through 180; see Figures 1-2), the bypass valve (190) having a closed configuration (in position 194, which closes duct 180) in which air (154) flows through the boost compressor (400) during a high power operating condition (see Paragraphs 0035-0036) and an open configuration (in position 192, which opens duct 180) in which the air (154) bypasses the boost compressor (400) during a lower power operating condition (see Paragraphs 0035-0036), wherein operating (see Figures 1-2) an engine core (122, 124, 126) at a power level conveying air to the engine core (122, 124, 126) via a boost gas path (the path from 114 through 400; see Figures 1-2) and a power level conveying air to the engine core (122, 124, 126) via a bypass gas path (the path from 114 through 180; see Figures 1-2) includes passing air (see Figures 1-2) sequentially across a core compressor (122), a core combustor (124), a core turbine (126), and a power turbine (128).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna and Jendrix to include a bypass valve operable to selectively open and close the bypass gas path, the bypass valve having a closed configuration in which air flows through the boost compressor during a high power operating condition and an open configuration in which the air bypasses the boost compressor during a lower power operating condition, wherein the power turbine is driven in both the bypass valve open configuration and the bypass valve closed configuration, as taught by Moniz, in order to selectively increase the power of the gas turbine system during high power conditions and increase efficiency during low power conditions (Paragraphs 0035-0036 of Moniz).
Regarding Claim 11, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) driving said core compressor (14a) via (due to shaft 14c connecting 14a and 14b; see Figure 1 and Paragraph 0016) said core turbine (14b), and wherein the power turbine (12b) is in communication with a power shaft (12c) that is drivingly engaged (at 18) with a load (16).
Regarding Claim 12, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) driving (via 12c; see Figure 1 and Paragraph 0014) a gearbox (20) using the power turbine (12a).
Regarding Claim 14, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. Plante further teaches (Figures 1-3) powering the load (16) with a power output (via 18; see Figure 1 and Paragraph 0014) of the gearbox (20). Although Plante in view of McKenna, Jendrix, and Moniz does not teach, as discussed so far, said power output of the gearbox corresponding to said takeoff power level, and subsequently to said cruise power level, it is evidenced by Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007 of Jendrix).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of McKenna (US 5,119,624), Jendrix et al. (US 2016/0319681), and Moniz et al. (US 2018/0171877) as applied to claim 1 above, and further in view of Hines (US 5,775,092).
Regarding Claim 6, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. Plante in view of McKenna, Jendrix, and Moniz does not teach, as discussed so far, a boost valve operable to selectively open and close the boost gas path.
Hines teaches (Figures 1-13) a gas turbine engine (50) having a boost gas path (the path through 96; see Figures 1 and 3) and a bypass gas path (the path through 94; see Figures 1 and 2), wherein the bypass gas path (the path through 94; see Figures 1 and 2) extending from one or more of the at least one air intake (at 52) to the core compressor (62); and a bypass valve (100) operable to selectively open (see Figure 2) and close (see Figure 3) the bypass gas path (the path through 94; see Figures 1 and 2) and a boost valve (at 78) operable to selectively open (see Figure 3) and close (see Figure 2) the boost gas path (the path through 96; see Figures 1 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna, Jendrix, and Moniz to include the bypass valve operable to selectively open and close the bypass gas path and the boost valve operable to selectively open and close the boost gas path, as taught by Hines, in order to achieve improved specific fuel consumption (Column 2, lines 9-18 of Hines).
It is further noted that a simple substitution of one known element (in this case, valve 190 of Moniz) for another (in this case, valves 100 and 78 of Hines) to obtain predictable results (in this case, to regulate the flow of air into the bypass and boost gas paths) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 7, Plante in view of McKenna, Jendrix, Moniz, and Hines teaches the invention as claimed and as discussed above. Plante in view of McKenna, Jendrix, Moniz, and Hines does not teach, as discussed so far, wherein the boost valve and the bypass valve are configured to open when the other closes, and to close when the other is opened.
Hines teaches (Figures 1-13) wherein the boost valve (78) and the bypass valve (100) are configured to open when the other closes (Figure 2 shows the device 100 opening path 94 when the device 78 closes path 96, while Figure 3 shows the device 78 opening path 96 when the device 100 closes path 94), and to close when the other is opened (Figure 3 shows the device 100 closing path 94 when the device 78 opens path 96, while Figure 2 shows the device 78 closing path 96 when the device 100 opens path 94).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna, Jendrix, Moniz, and Hines to include the boost valve and the bypass valve being configured to open when the other closes, and to close when the other is opened, as taught by Hines, for the same reasons discussed above in claim 6.

Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of McKenna (US 5,119,624), Jendrix et al. (US 2016/0319681), and Moniz et al. (US 2018/0171877) as applied to claim 9 above, and further in view of Hines (US 5,775,092).
Regarding Claim 15, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. As discussed above, McKenna teaches (Figures 1-2) that the engine operates at a first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere while bypassing a boost compressor (32; see Figure 1 and Column 2, lines 7-14) and wherein the engine operates at a second power level (a boosted power level; see Colum 3, lines 40-45 and Column 4, lines 3-24) that conveys air to the engine core (12, 16, 20) from the atmosphere (from 34) while increasing pressure of the air at a location upstream (see Figure 1 and Column 4, lines 3-11) of the engine core (12, 16, 20) with a boost compressor (32; see Column 3, lines 54-69), such that during operation at the second power level (the boosted power level; see Column 3, lines 40-45 and Column 4, lines 3-24) the air is conveyed through the boost path (the path from 34 to 36; see Column 2, lines 7-14) and during operation at the first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) the intake air is conveyed through the bypass gas path (from 11 to 12; see Figure 1 and Column 2, lines 7-14). It is also evidenced by Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).
Plante in view of McKenna, Jendrix, and Moniz does not teach changing from a first power level to the second power level includes simultaneously closing the boost gas path and allowing air flow from the atmosphere to the core compressor along the bypass gas path.
Hines teaches (Figures 1-13) a gas turbine engine (50) having a boost gas path (the path through 96; see Figures 1 and 3) and a bypass gas path (the path through 94; see Figures 1 and 2), wherein the bypass gas path (the path through 94; see Figures 1 and 2) extending from one or more of the at least one air intake (at 52) to the core compressor (62); and a bypass valve (100) operable to selectively open (see Figure 2) and close (see Figure 3) the bypass gas path (the path through 94; see Figures 1 and 2). Hines further teaches (Figures 1-13) wherein a boost valve (78) and the bypass valve (100) are configured to simultaneously close (see Figure 2) the boost gas path (the path through 96; see Figures 1 and 3) and allowing air to flow from the atmosphere (through 52) to the core compressor (62) along the bypass gas path (the path through 94; see Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna, Jendrix, and Moniz to include the changing from a first power level to the second power level includes simultaneously closing the boost gas path and allowing air from the atmosphere to the core compressor along the bypass gas path, as taught by Hines, in order to achieve improved specific fuel consumption (Column 2, lines 9-18 of Hines).
Regarding Claim 16, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. As discussed above, McKenna teaches (Figures 1-2) that the engine operates at a first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere while bypassing a boost compressor (32; see Figure 1 and Column 2, lines 7-14) and wherein the engine operates at a second power level (a boosted power level; see Colum 3, lines 40-45 and Column 4, lines 3-24) that conveys air to the engine core (12, 16, 20) from the atmosphere (from 34) while increasing pressure of the air at a location upstream (see Figure 1 and Column 4, lines 3-11) of the engine core (12, 16, 20) with a boost compressor (32; see Column 3, lines 54-69), such that during operation at the second power level (the boosted power level; see Column 3, lines 40-45 and Column 4, lines 3-24) the air is conveyed through the boost path (the path from 34 to 36; see Column 2, lines 7-14) and during operation at the first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) the intake air is conveyed through the bypass gas path (from 11 to 12; see Figure 1 and Column 2, lines 7-14). It is also evidenced by Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).
Plante in view of McKenna, Jendrix, and Moniz does not teach changing from a first power level to the second power level includes simultaneously opening the boost gas path and preventing flow reversal in the bypass gas path.
Hines teaches (Figures 1-13) a gas turbine engine (50) having a boost gas path (the path through 96; see Figures 1 and 3) and a bypass gas path (the path through 94; see Figures 1 and 2), wherein the bypass gas path (the path through 94; see Figures 1 and 2) extending from one or more of the at least one air intake (at 52) to the core compressor (62); and a bypass valve (100) operable to selectively open (see Figure 2) and close (see Figure 3) the bypass gas path (the path through 94; see Figures 1 and 2). Hines further teaches (Figures 1-13) wherein a boost valve (78) and the bypass valve (100) are configured to simultaneously open (see Figure 3) the boost gas path (the path through 96; see Figures 1 and 3) and preventing flow reversal (via 100; see Figure 3) in the bypass gas path (the path through 94; see Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante and McKenna, Jendrix, and Moniz to include the changing from a first power level to the second power level includes simultaneously closing the boost gas path and allowing air from the atmosphere to the core compressor along the bypass gas path, as taught by Hines, in order to achieve improved specific fuel consumption (Column 2, lines 9-18).
Regarding Claim 20, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. As discussed above, McKenna teaches (Figures 1-2) that the engine operates at a first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere while bypassing a boost compressor (32; see Figure 1 and Column 2, lines 7-14). It is also evidenced by Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).
Plante in view of McKenna, Jendrix, and Moniz does not teach wherein said operating the engine core of the engine at a lower power level includes maintaining a pressure lower than a pressure of the atmosphere in the boost gas path.
Hines teaches (Figures 1-13) a gas turbine engine (50) having a boost gas path (the path through 96; see Figures 1 and 3) and a bypass gas path (the path through 94; see Figures 1 and 2), wherein the bypass gas path (the path through 94; see Figures 1 and 2) extending from one or more of the at least one air intake (at 52) to the core compressor (62); and a bypass valve (100) operable to selectively open (see Figure 2) and close (see Figure 3) the bypass gas path (the path through 94; see Figures 1 and 2). Hines further teaches (Figures 1-13) wherein a boost valve (78) and the bypass valve (100) are configured to maintain a pressure lower than a pressure of the atmosphere (due to the positioning of the valves in Figure 2) in the boost gas path (the path through 96; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view McKenna, Jendrix, and Moniz to include the operation of the engine core of the engine at a lower power level by maintaining a pressure lower than a pressure of the atmosphere in the boost gas path, as taught by Hines, in order to achieve improved specific fuel consumption (Column 2, lines 9-18 of Hines).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of McKenna (US 5,119,624), Jendrix et al. (US 2016/0319681), and Moniz et al. (US 2018/0171877) as applied to claim 12 above, and further in view of Ullyott et al. (US 2014/0290265).
Regarding Claims 17-18, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. Plante in view of McKenna, Jendrix, and Moniz does not teach wherein a rotation speed of the power turbine at the takeoff power level is less than 120% of a rotation speed of the power turbine at the cruise power level, or wherein a rotation speed of the power turbine at the takeoff power level is less than 110% of a rotation speed of the power turbine at the cruise power level.
Ullyott teaches (Paragraph 0003) that because power demands on the engine vary, for example between take-off and cruise conditions, the turbine and compressor rotors have to rotate at a relatively large range of rotational speeds in order for the low pressure turbine rotor(s), and thus the low pressure compressor rotor(s) and/or propeller or output shaft, to have the required rotational speed. Ullyott further teaches that low power requirement conditions may require the rotors to rotate relatively far below their optimal rotational speed (Paragraph 0003). 
Therefore, the rotational speeds of the power turbine at the takeoff and cruise conditions are recognized as recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the rotational speeds of the turbine rotor during takeoff and cruise power levels vary to achieve a rotational speed required by the propeller or output shaft. Therefore, since the general conditions of the claim, i.e. that the rotational speed of the turbine at the takeoff and cruise power levels is optimized to achieve a required rotational speed by the propeller or output shaft, were disclosed in the prior art by Ullyott, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the relative rotational speeds during take-off and cruise conditions, as taught by Ullyott, in order to achieve required rotational speeds of the propeller or output shaft. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of McKenna (US 5,119,624), Jendrix et al. (US 2016/0319681), and Moniz et al. (US 2018/0171877) as applied to claim 9 above, and further in view of Lang (US 6,167,829). 
Regarding Claim 19, Plante in view of McKenna, Jendrix, and Moniz teaches the invention as claimed and as discussed above. Plante in view of McKenna, Jendrix, and Moniz does not teach wherein the cruise power level is of less than ¾ of the takeoff power level.
Lang teaches (Figures 1-47) a gas turbine engine (Column 2, lines 46-63) that has a cruise power level (137,000 shp; see Column 21, lines 34-59 and Figure 23) which is of less than ¾ of the takeoff power level (193,000 shp; see Column 21, lines 34-59 and Figure 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna, Jendrix, and Moniz to include the values of the cruise power level and takeoff power level, as taught by Lang, in order to achieve the required speeds for the given power levels (see Column 21, lines 34-59 of Lang).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Plante et al. (US 2018/0172012) in view of McKenna (US 5,119,624), Jendrix et al. (US 2016/0319681), Moniz et al. (US 2018/0171877), and Hines (US 5,775,092).
Regarding Independent Claim 21, Plante teaches (Figures 1-3) a gas turbine engine (10) for an aircraft (Paragraphs 0011 and 0013), the gas turbine engine (10) having:
a core gas path (the flowpath through 14a, 15, 14b; see Figure 1) extending sequentially across a core compressor (14a), a core combustor (15), a core turbine (14b), and a power turbine (12b);
a boost gas path (the path from 13 to 24; see Figure 1) extending from at least one air intake (13) to an air inlet (see Figure 1) of the core compressor (14a), the boost gas path (the path from 13 to 24) is a first non-annular conduit (see Figure 1) radially offset (see Figure 1) from the core gas path (the flowpath through 14a, 15, 14b; see Figure 1) relative to a rotation axis (see the dashed CL line in Figure 1) of the core compressor (14a);
a boost compressor (12a) in the boost gas path (the path from 13 to 24; see Figure 1); and
wherein the power turbine (12b) is downstream of (see Figures 1-3) the core turbine (14b) in the core gas path (the flowpath through 14a, 15, 14b; see Figure 1), the power turbine (12b) is in driving engagement with (via 12c, 12d) the boost compressor (12a).
Plante does not teach a bypass gas path extending from at least one air intake to the core compressor, the bypass gas path is a second non-annular conduit radially offset from the core gas path relative to a rotation axis of the core compressor, a boost valve disposed upstream of the boost compressor in the boost gas path, the boost valve disposable in a boost valve open configuration, a boost valve closed configuration, or a bypass valve disposed in the bypass gas path, the bypass valve disposable in a bypass valve open configuration, a bypass valve closed configuration, wherein the power turbine is driven in both a bypass valve open configuration and a bypass valve closed configuration, wherein the engine is configured to control the bypass valve and the boost valve such that in a first configuration the boost valve is in the boost valve open configuration and the bypass valve is in the bypass valve closed configuration, and in a second configuration wherein the boost valve is the boost valve closed configuration and the bypass valve is in the bypass valve open configuration.
McKenna teaches (Figures 1-2) a gas turbine engine (10) having a core gas path (through 12, 16, 20), a boost gas path (the path from 34 to 36), and a bypass gas path (from 11 to 12) extending from at least one air intake (11) to a core compressor (at 12), the bypass gas path (from 11 to 12) being a non-annular conduit (at 11a or 11b) radially offset from (see Figure 1) the core gas path (through 12, 16, 20) relative to a rotation axis (at 22; see Figure 1) of the core compressor (12), wherein the engine operates at a first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) including conveying air (from 11) to the engine core (12, 16, 20) from the atmosphere while bypassing a boost compressor (32; see Figure 1 and Column 2, lines 7-14) and wherein the engine operates at a second power level (a boosted power level; see Colum 3, lines 40-45 and Column 4, lines 3-24) that conveys air to the engine core (12, 16, 20) from the atmosphere (from 34) while increasing pressure of the air at a location upstream (see Figure 1 and Column 4, lines 3-11) of the engine core (12, 16, 20) with a boost compressor (32; see Column 3, lines 54-69), such that during operation at the second power level (the boosted power level; see Column 3, lines 40-45 and Column 4, lines 3-24) the air is conveyed through the boost path (the path from 34 to 36; see Column 2, lines 7-14) and during operation at the first power level (a steady state low power level suitable for cruise conditions; see Column 3, lines 33-44) the intake air is conveyed through the bypass gas path (from 11 to 12; see Figure 1 and Column 2, lines 7-14). Jendrix that an aircraft engine operates at high power for takeoff and climb and, subsequently, upon reaching cruise at the desired altitude of flight, the engine is operated at a lower power setting (see Paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante to include the bypass gas path extending from at least one air intake to the core compressor, the bypass gas path being a non-annular conduit radially offset from the core gas path relative to a rotation axis of the core compressor and operable to have air flow through the boost compressor during a boosted power level such as aircraft engine takeoff and operable to have air bypass the boost compressor during a low power level suitable for cruise conditions, as taught by McKenna and Jendrix, in order to provide a first mode of operation that allows for steady state low power applications, such as cruise, and a second mode of operation that allows for a large and rapid boost in power output, such as takeoff (see Column 3, lines 32-45 and Column 4, lines 3-24of McKenna and Paragraph 0007 of Jendrix). Plante in view of McKenna does not teach a boost valve disposed upstream of the boost compressor in the boost gas path, the boost valve disposable in a boost valve open configuration, a boost valve closed configuration, or a bypass valve disposed in the bypass gas path, the bypass valve disposable in a bypass valve open configuration, a bypass valve closed configuration, wherein the power turbine is driven in both the bypass valve open configuration and the bypass valve closed configuration, wherein the engine is configured to control the bypass valve and the boost valve such that in a first configuration the boost valve is in the boost valve open configuration and the bypass valve is in the bypass valve closed configuration, and in a second configuration wherein the boost valve is the boost valve closed configuration and the bypass valve is in the bypass valve open configuration.
Moniz teaches (Figures 1-5) a gas turbine engine (100) having a core gas path (the path through 122, 124, 126), a boost gas path (the path from 114 through 400; see Figures 1-2), and a bypass gas path (the path from 114 through 180; see Figures 1-2), wherein the bypass gas path (the path from 114 through 180) extends from at least one air intake (at 114) to the core compressor (122) and is a non-annular conduit (see Figures 1-2) radially offset from (see Figures 1-2) the core gas path (the path through 122, 124, 126) relative to a rotation axis (112) of the core compressor (at 122) and a bypass valve (190) operable to selectively open (in position 192; see Figures 1-2) and close (in position 194; see Figures 1-2) the bypass gas path (the path from 114 through 180; see Figures 1-2), the bypass valve (190) having an open configuration (in position 194) in which air (154) flows through the boost compressor (400) during a high power operating condition (see Paragraphs 0035-0036) and a closed configuration (in position 192) in which the air (154) bypasses the boost compressor (400) during a lower power operating condition (see Paragraphs 0035-0036), wherein a power turbine (128) is driven in both (see Figure 1) the bypass valve open configuration (in position 192, which opens duct 180) and the bypass valve closed configuration (in position 194, which closes duct 180).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna and Jendrix to include a valve operable to selectively open and close the bypass gas path, the valve having an open configuration in which air flows through the boost compressor during a high power operating condition and a closed configuration in which the air bypasses the boost compressor during a lower power operating condition, wherein the power turbine is driven in both the bypass valve open configuration and the bypass valve closed configuration, as taught by Moniz, in order to selectively increase the power of the gas turbine system during high power conditions and increase efficiency during low power conditions (Paragraphs 0035-0036 of Moniz). Plante in view of McKenna, Jendrix, and Moniz does not teach a boost valve disposed upstream of the boost compressor in the boost gas path, the boost valve disposable in a boost valve fully open configuration, a boost valve fully closed configuration, or a bypass valve disposed in the bypass gas path, the bypass valve disposable in a bypass valve open configuration, a bypass valve closed configuration, wherein the engine is configured to control the bypass valve and the boost valve such that in a first configuration the boost valve is in the boost valve open configuration and the bypass valve is in the bypass valve closed configuration, and in a second configuration wherein the boost valve is the boost valve closed configuration and the bypass valve is in the bypass valve open configuration.
Hines teaches (Figures 1-13) a gas turbine engine (50) having a boost gas path (the path through 96; see Figures 1 and 3) and a bypass gas path (the path through 94; see Figures 1 and 2), wherein the bypass gas path (the path through 94; see Figures 1 and 2) extending from one or more of the at least one air intake (at 52) to the core compressor (62); a boost valve (at 78) disposed upstream of the boost compressor (56) in the boost gas path (the path through 96), the boost valve (78) disposable in an open configuration (see Figure 3), a boost valve (78) closed configuration (see Figure 2); and a bypass valve (100) disposed in the bypass gas path (at 94), the bypass valve (100) disposable in a bypass valve open configuration (see Figure 2), a bypass valve closed configuration (see Figure 3); wherein the engine (50) is configured to control the bypass valve (100) and the boost valve (78) such that in a first configuration (see Figure 3) the boost valve (78) is in the boost valve open configuration (see Figure 3) and the bypass valve (100) is in the bypass valve closed configuration (see Figure 3), and in a second configuration (see Figure 2) wherein the boost valve (78) is in the boost valve fully closed configuration (see Figure 2) and the bypass valve is in the bypass valve fully open configuration (see Figure 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Plante in view of McKenna, Jendrix, and Moniz to include the boost valve disposed upstream of the boost compressor in the boost gas path, the boost valve disposable in a boost valve open configuration, a boost valve closed configuration, a bypass valve disposed in the bypass gas path, the bypass valve disposable in a bypass valve open configuration, a bypass valve closed configuration, wherein the engine is configured to control the bypass valve and the boost valve such that in a first configuration the boost valve is in the boost valve open configuration and the bypass valve is in the bypass valve closed configuration, and in a second configuration wherein the boost valve is the boost valve closed configuration and the bypass valve is in the bypass valve open configuration, as taught by Hines, in order to achieve improved specific fuel consumption (Column 2, lines 9-18 of Hines).
It is further noted that a simple substitution of one known element (in this case, valve 190 of Moniz) for another (in this case, valves 100 and 78 of Hines) to obtain predictable results (in this case, to regulate the flow of air into the bypass and boost gas paths) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
It is noted that the term “valve” is interpreted using Merriam Webster’ dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.

Response to Arguments
Applicant’s arguments with respect to claims 9-12, and 14-20 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. 
Applicant argues that McKenna teaches closing an inlet to the power turbine so that exhaust from the core turbine is blocked from flowing through the power turbine and, therefore, McKenna does not teach driving a power turbine in both a bypass valve open configuration and a bypass valve closed configuration. In response, it is noted that the claims are not being rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenna. Instead, independent claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Plante in view of McKenna, Jendrix, and Moniz and independent Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Plante in view of McKenna, Jendrix, Moniz, and Hines. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
It is noted that Plante’s aircraft engine is configured to send the exhaust output from the core turbine to the power turbine to provide power to a propeller to produce thrust for flight. Jendrix teaches that aircraft engines require higher power during takeoff/climb and lower power during cruise. McKenna teaches providing different levels of power by sending air through or bypassing a boost compressor 32. Although McKenna teaches the use of vanes 27 and 29, the proposed combination does not require the incorporation of McKenna’s entire structure into Plante’s aircraft engine. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
It is noted that Moniz and Hines also teach passing the exhaust from the core turbine through the power turbine when the bypass valve is in either the open configuration or the closed configuration (see Figures 1-2 of Moniz and Figures 1 and 5 of Hines). One having ordinary skill in the art would have recognized that bypassing the power turbine of Plante so that the propeller does not produce thrust would not be logical during flight of the aircraft. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741